99 F.3d 1129
NOTICE: Fourth Circuit Local Rule 36(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.R.J. COMBS, Plaintiff-Appellant,v.William H. FREEMAN;  James G. Exum, North Caro lina SupremeCourt Justice;  North Carolina Court of Appeals;NC Supreme Court, Defendants-Appellees.R.J. COMBS, Plaintiff-Appellant,v.Julius A. ROUSSEAU, Jr., Judge;  Jerry L. Roten, Clerk ofCourt;  Ashe County Sheriff's Department;  JamesC. Hartley, Sheriff, a/k/a Jim Hartley,Defendants-Appellees.
Nos. 96-1674, 96-1675.
United States Court of Appeals, Fourth Circuit.
Submitted Oct. 17, 1996.Decided Oct. 23, 1996.

R.J. Combs, Appellant Pro Se.
W.D.N.C.
AFFIRMED.
Before MURNAGHAN and WILLIAMS, Circuit Judges, and BUTZNER, Senior Circuit Judge.
PER CURIAM:


1
Appellant appeals the district court's orders denying his motions filed pursuant to Fed.R.Civ.P. 60(b).  We have reviewed the records and the district court's opinions and find no reversible error.  Accordingly, we affirm on the reasoning of the district court.  Combs v. Freeman and  Combs v. Rousseau, Nos.  CA-94-144-5-V;  CA-94-145-5-V (W.D.N.C. Apr. 23, 1996).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED